Citation Nr: 9906883	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-31 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
right knee reconstruction with arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a August 1995 rating decision in which service 
connection was granted for a right knee disability and 
evaluated at 10 percent disabling, effective April 16, 1986, 
which is the day after the veteran's discharge from active 
duty.  The veteran submitted a notice of disagreement, dated 
in September 1995, to the issue of the evaluation of his 
service-connected right knee disability.  The RO issued a 
statement of the case in October 1995.  The veteran perfected 
his appeal with the timely submission of a VA Form 9 in 
November 1995.

The Board remanded this issue for further development in 
October 1997.  A review of the record reveals that the RO, in 
November 1997, sent a letter to the veteran requesting that 
he identify all health care providers who had accorded him 
treatment for his service-connected right knee disability.  
The evidentiary record does not show that the veteran 
responded to this letter.  In addition, the claims file shows 
that the RO afforded the veteran another examination of his 
service-connected right knee disability in February 1998.  
The VA examiner's report answered specific questions 
concerning the veteran's service-connected right knee 
disability.  Finally, the claims file reveals that the RO 
considered whether or not it could rate the veteran's 
service-connected disability under various diagnostic codes.  
The Board finds, therefore, that the RO complied with the 
terms of the October 1997 Remand.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his right knee disability is worse 
than originally evaluated.  He avers that his right knee 
causes him severe pain, and that it is unstable and weak.  He 
further asserts that these symptoms increase when he attempts 
to walk.  Accordingly, he contends that an increased rating 
is warranted therefor.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of evidence 
is against the claim for a rating above 10 percent for the 
residuals of right knee posterior cruciate ligament 
reconstruction.  It is further the decision of the Board that 
the evidence supports a separate 10 percent rating for the 
post-traumatic arthritis, right knee.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected residuals of right knee 
posterior cruciate ligament reconstruction, are currently 
manifested by complaints of collapse but no findings of 
lateral or medial instability, and no findings of cruciate 
ligament insufficiency.

3.  The veteran's service-connected post-traumatic arthritis, 
right knee, is currently manifested by complaints of constant 
pain and by attacks of increased pain and stiffness occurring 
daily with walking; by objective observations of very light 
limitation of motion without pain upon movement or crepitus 
and no swelling, of slight valgus in the right lower 
extremity without pain or muscle atrophy; and by X-ray 
evidence of mild degenerative osteoarthritic changes.

4.  The veteran currently exhibits asymptomatic residual 
scars of the inservice posterior cruciate ligament 
reconstruction, right knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the residuals of right knee posterior cruciate 
ligament reconstruction, have not been satisfied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, Diagnostic Code 
5257 (1998).

2.  The criteria for the assignment of a rating of 10 percent 
and no higher for post-traumatic arthritis, right knee, have 
been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 
4.59, Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  As noted 
above, the Board remanded this case to the RO for further 
development in October 1997.  As delineated above, the RO has 
complied with the terms of the Remand.  The veteran has not 
alleged that any other records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in August 1995 
originally granted service connection for the residuals of 
post reconstruction of the right knee, pursuant to a July 
1995 Board decision granting the same.  The RO evaluated the 
disability as 10 percent disabling, effective April 16, 1985, 
which is the date after the veteran was discharged from 
active service.  The evidence then of record included service 
medical records and VA hospital records dated from April 16 
to May 16, 1991, and a response from VA Medical Center (MC) 
Tampa, Florida, that the veteran had received no outpatient 
treatment at that facility.

Service medical records show that the veteran sustained two 
falls in service, resulting in probable posterior sag and 
avulsion of the posterior cruciate ligament.  He underwent 
posterior cruciate ligament reconstruction of the right knee 
in April 1985.  He was then placed on a program of intensive 
physical therapy.  However, he continued to experience pain, 
a limited ability to stand for prolonged periods of time, and 
an inability to squat, bend, stoop, or lift.  The report of a 
Physical Examination Board (PEB), dated in November 1985, 
reveals that the veteran was diagnosed with posterior 
cruciate ligament disruption and arthralgia in the veteran's 
right knee.  He was discharged by reasons of physical 
disability in April 1986.

The VA hospital records demonstrate treatment for alcohol 
dependence.  Some observations with regard to the veteran's 
right knee disability were noted, however, including 
complaints of chronic pain and lateral instability.  The 
examiner noted that results of physical examination were 
within normal limits.  The records show that the veteran was 
treated for right knee pain with Motrin, with good results.  
The veteran was noted to request pain medication 
infrequently, and only after exercising that was above 
normal.  The records show the veteran was given an Ace 
bandage, and was shown how to wrap his knee to improve 
stability.  However, the examiner noted that the veteran was 
observed to experience no difficulty with regard to stability 
while hospitalized.  There were no further records of 
treatment accorded the veteran for his right knee condition 
in the claims file at this time.

In October 1997, the Board issued a Remand requesting that 
the RO re-consider its August 1995 evaluation in light of 
Chairman's Memorandum VAOPGCPREC 23-97.  In VAOPGCPREC 23-97 
(July 1, 1997), it was held that where the manifestations of 
a condition create a separate disability, the symptomatology 
of which neither duplicates nor overlaps that of another 
condition, assigning a separate rating under the appropriate 
diagnostic code does not violate the provisions of 38 C.F.R. 
§ 4.14, which prohibits evaluating the same manifestations of 
a condition, albeit diagnosed variously, under different 
ratings.  The opinion held, for example, that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003, for arthritis, and 
5257, for instability.

The RO completed its re-consideration of the veteran's right 
knee disability under VAOPGCPREC 23-97 and, in July 1998, 
issued a rating decision in which it confirmed and continued 
the 10 percent rating for the right knee disability described 
as the residuals of a right knee reconstruction with 
arthritis.  The RO determined that the veteran's right knee 
disability did not warrant a separate rating for 
symptomatology due to the arthritis.  In addition, it 
determined that any limitation of right knee joint movement 
did not warrant additional compensation under Diagnostic 
Codes 5260 or 5261.  The evidence then of record included VA 
hospital records dated September 13-October 4, 1994, 
outpatient records dated September 1995 to March 1997, and VA 
examination reports dated in November 1995 and February 1998.

VA outpatient and hospital records demonstrate that the 
veteran did not present specifically for treatment for his 
right knee disability at all during this time period.  An 
entry dated in November 1995 reveals that he did present 
complains of swelling and reported that his knee had given 
way three to four times in the past seven months.  But, the 
examiner's observations, prescribed treatment, and diagnosis 
concern the veteran's left, and non-service connected, knee 
rather than his right knee.  While other records note 
observation and treatment of the right knee, these records 
document that this care was incidental to hospitalization for 
or treatment of the veteran's alcohol abuse in all instances.  
In particular, the report of X-rays taken in September 1995 
show that the veteran continues to complain of pain, aching, 
and episodes of collapse.

Also of record are November 1995 and February 1998 VA 
examination reports.  These reports show that the veteran 
continues to complain of pain and stiffness with flare-ups 
that occur daily, with walking.  In November 1995, he also 
complained of swelling and frequent instability; the examiner 
recorded findings of minimal swelling without gross deformity 
or instability.  Range of motion measurements were recorded 
at zero to 90 degrees, with a five degree recurvatum noted 
when the knee was in full extension. X-rays were reported to 
evidence periarticular lipping and tibial spine spiking 
which, the examiner opined, reflects rather advanced 
degenerative and knee joint changes for the veteran's age.  
Results of bone imaging tests taken in conjunction with the 
report reveal relative enlargement of the right medial 
chondyle, when compared to the left, with some erosion of the 
medial tibial table on the right side and prominence of 
activity related to the supra-patella bursa region on the 
right knee.  The examiner diagnosed post-traumatic 
degenerative joint disease, right knee with status post 
reconstruction of posterior cruciate ligament.  In February 
1998, the examiner observed the veteran to exhibit range of 
right knee joint motion from zero to 130 degrees, without 
pain or crepitus, no medial or lateral joint-line tenderness, 
negative Lachman's test, pivot shift, and McMurray's test.  
When comparing with the contralateral side and specifically 
testing translation of the tibia on the femur to assess for 
anterior cruciate ligament and posterior cruciate ligament 
integrity, the examiner noted Lachman's test to be 1+, which 
is, the examiner opined, considered normal.  Anterior and 
posterior drawer testing were noted to be 1+, bilaterally.  
The examiner could find no increased posterior translation of 
the tibia on the femur with posterior drawer on the right, as 
compared to the left, and found no posterior sag.  The 
examiner specifically indicated that there is no evidence of 
medial or lateral collateral ligament instability.  
Quadriceps and pivot shift testing were found to be negative.  
The veteran's patella was found to track normally.  And, the 
examiner noted a seven-degree valgus in the right lower 
extremity, as compared to 5 degrees to the left.  Neither 
valgus or varus thrust elicited pain, and no muscle atrophy 
was found, when comparing the right and the left.  X-rays 
taken in conjunction with the examination reveal questionable 
faint amorphous soft tissue calcification projecting 
contiguous to the posterior aspect of the distal right femur 
and mild degenerative osteoarthritic changes without definite 
acute fracture, subluxation, or effusion.  The examiner 
recorded an impression of right knee pain, status post right 
knee posterior cruciate ligament reconstruction with early 
post-traumatic degenerative joint disease.

As mentioned above, this second VA examination was conducted 
at the behest of the Board, as directed in its October 1997 
Remand.  Therein, the Board requested answers to specific 
questions.  To the question as to whether or not the service 
connected right knee disability caused weakened movement, 
excess fatigability, or incoordination, the examiner 
responded that it does not.  However, the examiner noted that 
the right knee disability does cause flare-ups manifested by 
increased pain and stiffness, and decreased range of motion 
(from zero to 130 degrees to zero to 100 degrees).  The 
examiner noted that the flare-ups occur daily and are 
associating with excessive walking.  In response to questions 
about the severity of the symptomatology due to the service-
connected right knee, the examiner responded that the veteran 
is capable of average civilian employment, and that he is 
able to work full-time but on a light duty status with 
restrictions from excessive walking and standing, from 
climbing, from lifting more than 30 pounds, and permitting 
only occasional kneeling and squatting.  In response to 
questions with regard to the veteran's level of pain, the 
examiner observed no visible pain manifested on movement of 
the right knee joint and no evidence of muscle atrophy, skin 
changes, or other objective manifestation attributable to or 
demonstrating disuse or functional impairment of the right 
knee due to pain.  Finally, while the records show that the 
veteran complaints of pain and pain upon movement in the 
right knee, and while the medical evidence of record does 
exhibit early post-traumatic arthritis of the right knee, the 
examiner concluded that the veteran exhibits no significant 
posterior cruciate ligament instability.

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating under Diagnostic Code 5257, and 
contends that a higher rating is warranted therefor.  After 
review of the records, the Board finds that the evidence does 
not support his claim for an increased evaluation under 
Diagnostic Code 5257.  However, the Board does find that the 
evidence does support the assignment of a separate 
compensable rating under Diagnostic Code 5010.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation.  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The current 10 percent rating was assigned under Diagnostic 
Code 5257, which contemplates slight impairment of the knee 
characterized by slight recurrent subluxation or lateral 
instability.  Service medical records reveal that the veteran 
continued to complain of instability after his reconstructive 
surgery-a complaint which appears again in the April-May 
1991 hospital records.  And, although these records document 
no observations of instability in the veteran's right knee, 
the records do show that the veteran was provided with an Ace 
bandage and instructed in how to wrap his right knee so as to 
prevent instability.

A 20 percent evaluation could be warranted under this 
diagnostic code for recurrent subluxation or lateral 
instability that is moderate.  However, the medical evidence 
of record does not demonstrate that the required 
manifestations are present.  Not only do VA hospital records 
dated September 13-October 4, 1994 and outpatient records 
dated September 1995 to March 1997 demonstrate that the 
veteran had not presented specifically for treatment for his 
right knee disability during this time period, but these 
records also show no objective findings of instability.  In 
particular, the examiner reported, specifically, in hospital 
records dated in April 16 to May 16, 1991, that the veteran 
"had no difficulty" during his hospital stay with regard to 
his right knee.  Results of physical examination were noted 
to be within normal limits.  Moreover, the November 1995 
report shows no instability.  Furthermore, the most recent, 
February 1998, medical evidence of record reveals that the 
examiner specifically concluded that there was no evidence of 
medial or lateral collateral ligament instability.  The 
examiner objective found no medial or lateral joint-line 
tenderness, negative Lachman's test, pivot shift, and 
McMurray's test.  Lachman's test was noted to measure 1+, 
when compared with the contralateral side and where the 
translation of the tibia on the femur was specifically tested 
to assess for anterior cruciate ligament and posterior 
cruciate ligament integrity.  However, the examiner opined 
that this finding is considered normal.  Anterior and 
posterior drawer testing were noted to be 1+, but this was a 
bilateral finding. 

After consideration of the evidence, the Board finds that the 
criteria for a schedular rating higher than 10 percent under 
Diagnostic Code 5257 are not met.  Specifically, current 
medical evidence demonstrates that the veteran exhibits a 
right knee disability characterized by objective observations 
of no lateral or medial collateral ligament instability.  
While Lachman's test was noted to measure 1+, when compared 
with the contralateral side and where the translation of the 
tibia on the femur was specifically tested to assess for 
anterior cruciate ligament and posterior cruciate ligament 
integrity, the examiner opined that this finding is 
considered normal.  And, while anterior and posterior drawer 
testing were found to measure 1+, this was noted to be a 
bilateral finding. 

As mentioned above, the Board finds that the manifestations 
of post-traumatic arthritis in the veteran's right knee 
disability may be evaluated separately, as held in VAOPGCPREC 
23-97 (July 1, 1997), which cited Esteban v. Brown, 6 Vet. 
App. 259 (1994), to support the availability of separate 
ratings.  Thus, in addition to considering whether an 
increased evaluation for the residuals of an injury to the 
veteran's right knee is warranted under Diagnostic Code 5257, 
the Board will also discuss whether a compensable evaluation 
is warranted for the manifestations of post-traumatic 
arthritis under Diagnostic Code 5010 and for the valgus in 
the right lower extremity, under Diagnostic Code 5263.

Diagnostic Code 5010 directs that arthritis due to trauma and 
evidenced by X-ray is to be rated as degenerative arthritis, 
under Diagnostic Code 5003.  The Schedule directs that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  

The medical evidence of record clearly demonstrates X-ray 
findings of arthritis in the veteran's right knee.  Results 
of bone imaging tests and X-rays associated with the November 
1995 VA examination report reveal findings of relative 
enlargement of the right medial chondyle, when compared to 
the left, with some erosion of the medial tibial table on the 
right side and prominence of activity related to the supra-
patella bursa region on the right knee, and periarticular 
lipping and tibial spine spiking which, the examiner opined, 
reflects rather advanced degenerative and knee joint changes 
for the veteran's age.  The examiner diagnosed post-traumatic 
degenerative joint disease, right knee with status post 
reconstruction of posterior cruciate ligament.  Results of X-
rays taken in conjunction with the February 1998 examination 
evidence questionable faint amorphous soft tissue 
calcification projecting contiguous to the posterior aspect 
of the distal right femur and mild degenerative 
osteoarthritic changes without definite acute fracture, 
subluxation, or effusion.  The examiner recorded an 
impression of right knee pain, status post right knee 
posterior cruciate ligament reconstruction with early post-
traumatic degenerative joint disease.  In addition, the 
evidentiary record demonstrates that the veteran has 
continually complained of chronic right knee pain.  Results 
of bone imaging tests and X-rays taken in September 1995 
document complaints of pain, as does the transcript of the 
veteran's April 1997 sworn testimony before the undersigned 
member of the Board.  The February 1998 examination report 
documents no observed pain on right knee joint motion, no 
crepitus, and no medial and lateral joint line tenderness.  
Nonetheless, the examiner did specifically note that the 
veteran experiences daily flare-ups associated with stiffness 
and increased pain that are brought on by excessive walking.  
And, while the report reflects that the examiner found the 
veteran to exhibit no muscle atrophy, skin changes or other 
objective manifestations that would demonstrate disuse or 
functional impairment due to pain, the examiner recorded an 
impression which includes, specifically, right knee pain.  
Finally, the Board notes that both the November 1995 and 
February 1998 VA examination reports do document limited, but 
uncompensable, ranges of knee joint motion, from zero to 95 
degrees and zero to 130 degrees, respectively.  

After consideration of the evidence, the Board finds that the 
criteria for a 10 percent rating under Diagnostic Code 5010 
are met.  Specifically, the medical evidence of record 
demonstrates X-ray evidence of post-traumatic arthritis and 
of advanced arthritic changes, complaints of pain and pain 
upon motion, objective observations of limited right knee 
joint motion, documentation of flare-ups associated with 
stiffness and increased pain, and a recorded impression of 
right knee pain.

A higher evaluation would be warranted under Diagnostic Code 
5010 for the involvement of 2 or more joints, but only 
disability of the right knee is service-connected.  A higher 
rating could also be warranted under Diagnostic Code 5010 for 
arthritis that results in limitation of knee joint movement 
under Diagnostic Code 5260 or 5261.  However, the medical 
evidence of record demonstrates that the required 
symptomatology is not present.  Rather, the most recent 
medical evidence of record demonstrates that the veteran has 
nearly full range of motion in his right knee.  Range of 
motion measurements were recorded as zero to 130 degrees in 
the February 1998 VA examination report.  Extension limited 
to 10 degrees, or flexion limited to 45 degrees, would be 
required for the assignment of even a 10 percent compensable 
rating under Diagnostic Code 5261 or 5260, respectively, and 
even more limited motion would be required for the assignment 
of a higher disability evaluation.  Such limitation of motion 
has not been demonstrated.  Compensable ratings are also 
provided for various degrees of ankylosis of the knee, 
however, the right knee joint is not ankylosed.  
Specifically, as set out above, the evidentiary record 
demonstrates the veteran has motion in the right knee joint.

A 20 percent rating is also provided for dislocated semilunar 
cartilage characterized by episodes of locking, pain, and 
effusion into the joint under Diagnostic Code 5268.  However, 
the medical evidence of record does not demonstrate that the 
required symptomatology is present.  While VA outpatient and 
hospital records do show complaints collapse and instability, 
these records are silent as to complaints of locking.  
Moreover, the medical evidence of record reveals no effusion.  
Specifically, reports of X-rays taken in February 1998 
specifically demonstrate no evidence of subluxation or 
significant joint effusion.

Compensable rating are also provided for nonunion of the 
tibia and fibula requiring a brace or malunion characterized 
knee or ankle disability under Diagnostic Code 5262, and for 
acquired, traumatic genu recurvatum with objectively 
demonstrated weakness and insecurity in weight bearing under 
Diagnostic Code 5263.  However, here, as well, the 
evidentiary record does not demonstrate that the required 
manifestations are present.  The evidentiary record does 
indicate that the veteran has been prescribed an Ace wrap for 
his right knee, but not a brace.  In addition, November 1995 
X-ray results evidence periarticular lipping and tibial spine 
spiking tibial spine spiking and slight marginal tibial 
degenerative lipping.  Nevertheless, neither the February 
1998 nor the November 1995 VA examination reports reveal 
either nonunion or malunion of the tibia and fibula.  
Furthermore, while the February 1998 VA examination report 
does reflects a finding of valgus in the right lower 
extremity of seven degrees, when compared to the valgus in 
the left lower extremity of five degrees, there is only a two 
degree valgus by comparison.  Furthermore, the examiner noted 
no pain with valgus or varus thrust and no muscle atrophy, 
right compared to left.  Moreover, neither examination 
reports show the veteran's right knee is hyper-extended, or 
that it curves forward.  Rather, range of motion measurements 
for the right knee are recorded in the most recent, February 
1998, VA examination report as zero to 130 degrees.

In Esteban v. Brown, 6 Vet. App. 259 (1994) the Court held 
that the Board must consider the veteran's scars separately.  
Thus, the Board will also analyze whether a compensable 
evaluation is warranted for the surgical scar under 
Diagnostic Codes 7803, 7804, and 7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only if it is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration," 
respectively.  The evidentiary record reveals no symptoms at 
the scar.  Specifically, the February 1998 VA examination 
report reveals objective observations of a well-healed 
arthroscopy portal in the superomedial aspect and a well-
healed medial arthrotomy incision approximately 12 
centimeters in length.  The examiner specifically noted that 
the scars are non-tender.  Likewise, the examiner conducting 
the November 1995 examination report also noted a well-healed 
scar on the veteran's knee.  

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of the knee is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.

After consideration of the evidence, the Board finds that the 
criteria for a compensable rating under Diagnostic Codes 
5256, 5258, 5260, 5261, 5262, 5263, 7803, 7804, and 7805, are 
not met.

The Board must also consider the veteran has functional loss 
due to pain or weakness that would be equivalent to a higher 
evaluation for his status post meniscectomy of the right 
knee.  See De Luca v. Brown, 8 Vet App 202 (1995). Factors 
listed in 38 C.F.R. § 4.45 include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  As discussed above, the 
veteran is already being compensated for abnormal and painful 
movement, e.g., the instability and painful, slightly limited 
motion of the right knee.  The other factors enumerated in 
this regulation have neither been contended or demonstrated.  
Consequently, the Board does not find that it provides a 
basis upon which to assign a higher or additional disability 
evaluation.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, additional 
compensable evaluations are available for greater disability 
of the knee joint and for disability attributable to the scar 
itself.  The medical evidence, however, reflects that the 
required symptomatology are simply not present.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has required hospitalization and 
treatment-but the evidence of record establishes that this 
treatment was sought for his alcohol abuse and a left, rather 
than right, knee condition.  And, while the February 1998 VA 
examination report shows that the veteran is limited from 
excessive walking and standing, climbing, more than 
occasional kneeling and squatting, and lifting more than 30 
pounds, it does not show that the veteran is precluded from 
full-time employment-albeit on light duty.  Thus, the Board 
cannot find that the service-connected right knee disability, 
alone, interferes markedly with the veteran's employment.  
Thus, the evidence does not show that the impairment 
resulting solely from his right knee disability alone 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the right knee disability, including the scar, 
is adequately compensated by a 10 percent schedular 
evaluation for the residuals of posterior anterior cruciate 
ligament reconstruction, right knee, and a separate 10 
percent schedular evaluation for post-traumatic arthritis.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.



ORDER

A rating higher than 10 percent for the residuals of 
posterior cruciate ligament reconstruction, right knee, is 
denied.

A separate 10 percent rating for post-traumatic arthritis, 
right knee, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

